Name: 77/773/EEC: Commission Decision of 23 November 1977 on the implementation of the reform of agricultural structures in France pursuant to Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy; NA;  Europe
 Date Published: 1977-12-15

 Avis juridique important|31977D077377/773/EEC: Commission Decision of 23 November 1977 on the implementation of the reform of agricultural structures in France pursuant to Directive 75/268/EEC (Only the French text is authentic) Official Journal L 320 , 15/12/1977 P. 0051 - 0051COMMISSION DECISION of 23 November 1977 on the implementation of the reform of agricultural structures in France pursuant to Directive 75/268/EEC (Only the French text is authentic) (77/773/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (2), and in particular Article 13 thereof, Whereas the French Government, pursuant to Article 17 (4) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, has notified the following provisions: - decree No 77-566 of 3 June 1977 on mountain and hill farming and farming in certain less-favoured areas, - the order of 3 June 1977 on aid granted to certain categories of farmers in less-favoured areas; Whereas pursuant to Article 18 (3) of Directive 72/159/EEC and to Article 13 of Directive 75/268/EEC, the Commission must decide whether, having regard to the compatibility of the provisions notified with the said Directives and to the objectives of those Directives and to the need for a proper connection between the various measures, the provisions notified comply with the Directives and thus satisfy the conditions for financial contribution by the Community to the measure defined in Title II of Directive 75/268/EEC and whether the provisions existing in France for the implementation of the reform of agricultural structures pursuant to Directive 72/159/EEC continue, having regard to the abovementioned provisions, to satisfy the conditions for financial contribution by the Community; Whereas Articles 8 to 13 of decree No 77-566 and the abovementioned order of 3 June 1977 are in accordance with the conditions and objectives of Title II of Directive 75/268/EEC; Whereas Articles 14 to 20 of decree No 77-566 are in accordance with the conditions and objectives of Titles III and IV of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Articles 8 to 13 of decree No 77-566 of 3 June 1977 on mountain and hill farming and farming in certain less-favoured areas and the order of 3 June 1977 on aid granted to certain categories of farmers in less-favoured areas satisfy the conditions for financial contribution by the Community to the common measure referred to in Article 13 of Directive 75/268/EEC. Article 2 The provisions existing in France for implementation of the reform of agricultural structures pursuant to Directive 72/159/EEC continue, having regard to Articles 14 to 20 of decree No 77-566 of 3 June 1977 on mountain and hill farming and farming in certain less-favoured areas, to satisfy the conditions for financial contribution by the Community to the common measure referred to in Article 15 of Directive 72/159/EEC. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 23 November 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 128, 19.5.1975, p. 1.